Exhibit 10.1
 
 
 
LIFELOC TECHNOLOGIES, INC.
STOCK OPTION PLAN


 
I.  Purpose


The LIFELOC TECHNOLOGIES, INC. Stock Option Plan (the “Plan”) provides for the
grant of Stock Options to employees and directors of Lifeloc Technologies, Inc.
(the “Company”), and such of its subsidiaries (as defined in Section 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”)) as the Board of
Directors of the Company (the “Board”) shall from time to time designate
(“Participating Subsidiaries”), in order to advance the interests of the Company
and its Participating Subsidiaries through the motivation, attraction and
retention of their respective Employees.
 
II.  Incentive Stock Options and Non-Incentive Stock Options


The Stock Options granted under the Plan may be either:


(a)  Incentive Stock Options (“ISOs”) which are intended to be “Incentive Stock
Options” as that term is defined in Section 422 of the Code; or


(b)  Nonstatutory Stock Options (“NSOs”) which are intended to be options that
do not qualify as “Incentive Stock Options” under Section 422 of the Code.


All Stock Options shall be ISOs unless the applicable option agreement clearly
designates the Stock Options granted thereunder, or a specified portion thereof,
as NSOs.  Subject to the other provisions of the Plan, a Participant may receive
ISOs and NSOs at the same time, provided that the ISOs and NSOs are clearly
designated as such in the applicable option agreement.


Except as otherwise expressly provided herein or as required by law, all of the
provisions and requirements of the Plan relating to Stock Options shall apply to
ISOs and NSOs.
 
III.  Administration


3.1  Administrator.


(a) The Plan shall be administered by the Board of Directors or, to the extent
permitted by applicable law, a committee appointed by the Board of Directors
composed of one or more directors or such number of directors as may be required
under applicable law (in either case, the “Administrator”).  The Administrator
shall have full authority to administer the Plan, including authority to
interpret and construe any provision of the Plan and any Stock Option granted
thereunder, and to adopt such rules and regulations for administering the Plan
as it may deem necessary in order to comply with the requirements of the Code,
in order that Stock Options that are intended to be ISOs will be classified as
incentive stock options under the Code, or in order to conform to any regulation
or to any change in any law or regulation applicable thereto.  Unless otherwise
provided in the bylaws of the Company or the applicable charter of any
Administrator: (a) a majority of the members of the acting Administrator shall
constitute a quorum, and (b) the affirmative vote of a majority of the members
present assuming the presence of a quorum or the unanimous written consent of
the members of the Administrator shall constitute due authorization of an action
by the acting Administrator.


 
 

--------------------------------------------------------------------------------

 
(b) With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable stock exchange, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
stock exchange). Awards granted to non-employee directors shall not be subject
to the discretion of any officer or employee of the Company and shall be
administered exclusively by a committee consisting solely of independent
directors.


3.2  Powers of the Administrator.


(a) Subject to the express provisions of this Plan, the Administrator is
authorized and empowered to do all things necessary or desirable in connection
with the authorization of awards and the administration of this Plan (in the
case of a committee or delegation to one or more officers, within the authority
delegated to that committee or person(s)).


(b) All actions taken and all interpretations and determinations made by the
Administrator in good faith (including determinations of Fair Market Value)
shall be final and binding upon all Participants, the Company and all other
interested persons.  No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, and all members of the Administrator shall, in addition to their
rights as directors, be fully protected by the Company with respect to any such
action, determination or interpretation.
 
IV.  Definitions


4.1           “Common Stock”  A share of common stock means a share of
authorized but unissued or reacquired common stock (no par value) of the
Company.


4.2           “Change in Control”  For purposes of this Plan, “Change in
Control” shall be deemed to have occurred if:


 
(i)
a tender offer (or series of related offers) shall be made and consummated for
the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its Subsidiaries, and their affiliates;

 
(ii)
the Company shall be merged or consolidated with another entity, unless as a
result of such merger or consolidation more than 50% of the outstanding voting
securities of the surviving or resulting entity shall be owned in the aggregate
by the stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its Subsidiaries, and
their affiliates;

 
(iii)
the Company shall sell substantially all of its assets to another entity that is
not wholly owned by the Company, unless as a result of such sale more than 50%
of such assets shall be owned in the aggregate by the stockholders of the
Company (as of the time immediately prior to such transaction), any employee
benefit plan of the Company or its Subsidiaries and their affiliates; or

 
(iv)
a Person (as defined below) shall acquire 50% or more of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record), unless as a result of such acquisition more than 50% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the stockholders of the Company (as of the time immediately
prior to the first acquisition of such securities by such Person), any employee
benefit plan of the Company or its Subsidiaries, and their affiliates.



 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Section 4.2, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the Exchange
Act.  In addition, for such purposes, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof; provided, however, that a Person shall not include (A) the
Company or any of its subsidiaries; (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries; (C) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.



4.3           “Director”  A member of the Board of Directors of the Company or
any Participating Subsidiary.


4.4           “Employee”  An employee of the Company or any Participating
Subsidiary.


4.5           “Fair Market Value”  For purposes of this Plan, “Fair Market
Value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price for a share of Common Stock on the
trading day immediately before the grant date, as furnished by the OTC Markets
(the “OTC Markets”) or on the principal stock exchange on which the Common Stock
is then listed for the date in question. If the Common Stock is no longer
actively traded on the OTC Markets or listed on a principal stock exchange as of
the applicable date, the Fair Market Value of the Common Stock shall be the
value as reasonably determined by the Administrator for purposes of the award in
the circumstances.


4.6           “Participant”  An Employee or Director to whom a Stock Option is
granted.


4.7           “Stock Option”  The right granted under the Plan to a Participant
to purchase, at such time or times and at such price or prices (“Option Price”)
as are determined by the Administrator, the number of shares of Common Stock
determined by the Administrator.
 
V. Eligibility and Participation


Grants of Stock Options may be made to Employees and Directors of the Company or
any Participating Subsidiary.  The Administrator shall from time to time
determine the Participants to whom Stock Options shall be granted, the number of
shares of Common Stock subject to each Stock Option to be granted to each such
Participant, the Option Price of such Stock Options and other terms and
provisions of such Stock Options, all as provided in the Plan.  The Option Price
of any ISO shall be not less than the Fair Market Value of a share of Common
Stock on the date on which the Stock Option is granted.  Each Stock Option shall
be evidenced by a written agreement containing such terms and provisions as the
Administrator may determine, subject to the provisions of the Plan.
 
VI.  
 Additional Rules Applicable to ISOs



(a)           If an ISO is granted to a Participant who, following such grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, the Option Price of such ISO shall be at least 110% of the Fair Market
Value of the Common Stock subject to the ISO at the time such ISO is granted,
and such ISO shall not be exercisable after five years after the date on which
it was granted.


 
 

--------------------------------------------------------------------------------

 
(b)           The aggregate Fair Market Value (determined as of the time the ISO
is granted) of the Common Stock as to which all ISOs granted to an Employee may
first become exercisable in a particular calendar year may not exceed $100,000.
 
VII.  Shares of Common Stock Subject to the Plan


6.1  Maximum Number.  The maximum aggregate number of shares of Common Stock
that may be made subject to Stock Options shall be 150,000 authorized but
unissued shares, subject to adjustment pursuant to Section 7.2 below.  If any
shares of Common Stock subject to Stock Options terminate or are not purchased
before such Stock Options expire, such shares may again be made available to be
granted under the Plan.


6.2  Capital Changes.  Upon or in contemplation of any changes made to the
shares of Common Stock (whether by reason of merger, consolidation,
reorganization, recapitalization, stock dividend in excess of ten percent (10%)
at any single time, stock split, combination of shares, exchange of shares,
change in corporate structure or otherwise), the Administrator shall make
appropriate adjustments in:  (i) the number of shares of Common Stock
theretofore made subject to Stock Options, and in the purchase price of said
shares; and (ii) the maximum aggregate number of shares which may be made
subject to Stock Options.  With respect to any award that constitutes an ISO, in
whole or in part, if the Administrator deems it necessary and in the best
interests of the Company, the Administrator may make such an adjustment that
causes such ISO to cease to qualify as an ISO without the consent of the
affected Participant. If any of the foregoing adjustments shall result in a
fractional share, the fraction shall be disregarded, and the Company shall have
no obligation to make any cash or other payment with respect to such a
fractional share.
 
VIII.  General Terms of Stock Options


8.1           Vesting.  Unless otherwise set forth in the applicable option
agreement, all Stock Options shall vest immediately upon grant.


8.1  Time of Exercise.  Subject to the provisions of the Plan, including without
limitation Section 8.5, the Administrator, in its discretion, shall determine
the time when a Stock Option, or a portion of a Stock Option, shall become
exercisable, and the time when a Stock Option shall expire, provided that unless
otherwise set forth in the applicable agreement, all Stock Options shall expire
five years after date of grant.  Such time or times shall be set forth in the
Option Agreement evidencing such Stock Option.  The maximum term of each Stock
Option (ISO or NSO) shall be ten years.  The Administrator may accelerate the
vesting of any Participant's Stock Option by giving written notice to the
Participant.  Upon receipt of such notice, the Participant and the Company shall
amend the Option Agreement to reflect the new vesting schedule.  The
acceleration of the exercise period of a Stock Option shall not affect the
expiration date of that Stock Option.


8.2  Delivery of Shares as Consideration for Exercise Price.  The Administrator,
in its sole discretion, may permit a Participant to surrender to the Company
shares of Common Stock previously acquired by the Participant as part or full
payment for the exercise of a Stock Option.  Such surrendered shares shall be
valued at their Fair Market Value on the date of exercise.


8.3  Stock Restriction Agreement.  The Administrator may provide that shares of
Common Stock issuable upon the exercise of a Stock Option shall, under certain
conditions, be subject to restrictions whereby the Company has a right of first
refusal with respect to such shares or a right or obligation to repurchase all
or a portion of such shares, which restrictions may survive a Participant's term
of employment with the Company.  The acceleration of time or times at which a
Stock Option becomes exercisable may be conditioned upon the Participant's
agreement to such restrictions.


 
 

--------------------------------------------------------------------------------

 
8.4  Termination of Employment Before Exercise.  If a Participant's employment
with the Company or a Participating Subsidiary shall terminate for any reason
other than the Participant's death or disability, any Stock Option then held by
the Participant, to the extent then exercisable under the applicable Option
Agreement(s), shall remain exercisable after the termination of his employment
for a period of 30 days (but in no event beyond ten years from the date of
grant).  If the Participant's employment is terminated because the Participant
dies or is disabled within the meaning of Section 22(e)(3) of the Code, any
Stock Option then held by the Participant, to the extent then exercisable under
the applicable Option Agreement(s), shall remain exercisable after the
termination of his employment for a period of three months (but, in the case of
an ISO, in no event beyond ten years from the date of grant of the ISO).  If the
Stock Option is not exercised during the applicable period, it shall be deemed
to have been forfeited and of no further force or effect.


8.5   Effect of a Change in Control.  Upon a Change in Control, all awards under
the Plan shall terminate and be forfeited, subject to any provision that has
been expressly made by the Administrator, through a plan of reorganization or
otherwise, for the survival, substitution, assumption, exchange or other
continuation of such award, provided that the holder of such award shall be
given reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding Stock Options in accordance with
their terms before the termination of such awards. The Administrator may make
provision for payment in cash or property (or both) in respect of awards to be
terminated pursuant to this section as a result of the Change in Control and may
adopt such valuation methodologies for outstanding awards as it deems reasonable
and may base such settlement solely upon the excess if any of the per share
amount payable upon or in respect of such event over the exercise of the Stock
Option. The portion of any ISO accelerated pursuant to this Section 8.5 or any
other action permitted hereunder shall remain exercisable as an ISO only to the
extent the applicable $100,000 limitation on ISOs is not exceeded. To the extent
exceeded, the accelerated portion of the option shall be exercisable as an NSO
under the Code.


8.6  Disposition of Forfeited Stock Options.  Any shares of Common Stock subject
to Stock Options forfeited by a Participant shall not thereafter be eligible for
purchase by the Participant but may be made subject to Stock Options granted to
other Participants.
 
IX.  Governing Law; Construction; Severability.


9.1  Choice of Law.  This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Nevada.


9.2  Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.


9.3  Plan Construction.
 
(a)  Rule 16b-3.  It is the intent of the Company that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Company shall have no liability
to any participant for Section 16 consequences of awards or events under awards
if an award or event does not so qualify.


 
 

--------------------------------------------------------------------------------

 
(b)  Code Section 409A Compliance.  The Board intends that, except as may be
otherwise determined by the Administrator, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder. If the
Administrator determines that an award, award agreement, acceleration,
adjustment to the terms of an award, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a participant’s award to become subject to
Section 409A, unless the Administrator expressly determines otherwise, such
award, award agreement, payment, acceleration, adjustment, distribution,
deferral election, transaction or other action or arrangement shall not be
undertaken and the related provisions of the Plan and/or award agreement will be
deemed modified or, if necessary, rescinded in order to comply with the
requirements of Section 409A to the extent determined by the Administrator
without the content or notice to the participant. Notwithstanding the foregoing,
neither the Company nor the Administrator shall have any obligation to take any
action to prevent the assessment of any excise tax or penalty on any participant
under Section 409A and neither the Company nor the Administrator will have any
liability to any participant for such tax or penalty.


(c)           No Guarantee of Favorable Tax Treatment.  Although the Company
intends that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any participant for any tax, interest or
penalties the participant might owe as a result of the grant, holding, vesting,
exercise or payment of any award under the Plan


9.4  Compliance with Laws.  This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of common stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law, federal margin requirements)
and to such approvals by any applicable stock exchange listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Company or a Participating
Subsidiary, provide such assurances and representations to the Company or a
Participating Subsidiary as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.
 
X.  Plan Not Funded.


Awards payable under this Plan shall be payable in shares or from the general
assets of the Corporation, and no special or separate reserve, fund or deposit
shall be made to assure payment of such awards. No participant, beneficiary or
other person shall have any right, title or interest in any fund or in any
specific asset (including shares of common stock, except as expressly otherwise
provided) of the Company or Participating Subsidiary by reason of any award
hereunder. Neither the provisions of this Plan (or of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Participating
Subsidiary and any participant, beneficiary or other person. To the extent that
a participant, beneficiary or other person acquires a right to receive payment
pursuant to any award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.


 
XI.  Tax Withholding.


Upon any exercise, vesting, or payment of any award, the Company or a
Participating Subsidiary shall have the right at its option to:


 
 

--------------------------------------------------------------------------------

 
(a)           require the participant (or the participant’s personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Company or a Participating
Subsidiary may be required to withhold with respect to such award event or
payment; or


(b)           deduct from any amount otherwise payable in cash to the
participant (or the participant’s personal representative or beneficiary, as the
case may be) the minimum amount of any taxes which the Company or a
Participating Subsidiary may be required to withhold with respect to such cash
payment.
In any case where a tax is required to be withheld in connection with the
delivery of shares of common stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.4) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Company reduce the number of shares to be delivered by (or otherwise reacquire)
the appropriate number of shares, valued in a consistent manner at their Fair
Market Value or at the sales price in accordance with authorized procedures for
cashless exercises, necessary to satisfy the minimum applicable withholding
obligation on exercise, vesting or payment. In no event shall the shares
withheld exceed the minimum whole number of shares required for tax withholding
under applicable law.
 
XII.  No Contract of Employment


Nothing in this Plan shall confer upon the Participant the right to continue in
the employ of the Company, or any Participating Subsidiary, nor shall it
interfere in any way with the right of the Company, or any such Participating
Subsidiary, to discharge the Participant at any time for any reason whatsoever,
with or without cause.  Nothing in this Article IX shall affect any rights or
obligations of the Company or any Participant under any written contract of
employment.
 
XIII.  No Rights as a Stockholder


A Participant shall have no rights as a stockholder with respect to any shares
of Common Stock subject to a Stock Option. Except as provided in Section 6.2, no
adjustment shall be made in the number of shares of Common Stock issued to a
Participant, or in any other rights of the Participant upon exercise of a Stock
Option by reason of any dividend, distribution or other right granted to
stockholders for which the record date is prior to the date of exercise of the
Participant's Stock Option.
 
XIV.  Assignability; Restrictions on Transferability


No Stock Option granted under this Plan, nor any other rights acquired by a
Participant under this Plan, shall be assignable or transferable by a
Participant, other than by will or the laws of descent and distribution or, in
the case of an NSO, pursuant to a qualified domestic relations order as defined
by the Code, Title I of the Employee Retirement Income Security Act, or the
rules thereunder.  Notwithstanding the preceding sentence, the Administrator
may, in its sole discretion, permit the assignment or transfer of an NSO by a
Participant other than an officer or director, and the exercise thereof by a
person other than such Participant, on such terms and conditions as the
Administrator in its sole discretion may determine.  Any such terms shall be
determined at the time the NSO is granted, and shall be set forth in the Option
Agreement.  In the event of his death, the Stock Option or any Stock
Appreciation Right or Supplemental Bonus right may be exercised by the Personal
Representative of the Participant's estate or, if no Personal Representative has
been appointed, by the successor or successors in interest determined under the
Participant's will or under the applicable laws of descent and distribution.
 
 
 

--------------------------------------------------------------------------------

 
XV.  Amendment


The Board may from time to time alter, amend, suspend or discontinue the Plan,
including, where applicable, any modifications or amendments as it shall deem
advisable in order that ISOs will be classified as incentive stock options under
the Code, or in order to conform to any regulation or to any change in any law
or regulation applicable thereto; provided, however, that no such action shall
adversely affect the rights and obligations with respect to Stock Options that
are outstanding under the Plan as of the date of the action; and provided
further that no such action shall, without the approval of the stockholders of
the Company, (i) increase the maximum number of shares of Common Stock that may
be made subject to Stock Options (unless necessary to effect the adjustments
required by Section 6.2), (ii) materially increase the benefits accruing to
Participants under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan.
 
XVI.  Registration of Optioned Shares


The Stock Options shall not be exercisable unless the purchase of such optioned
shares is pursuant to an applicable effective registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), or unless, in the opinion
of counsel to the Company, the proposed purchase of such optioned shares would
be exempt from the registration requirements of the 1933 Act and from the
registration or qualification requirements of applicable state securities laws.
 
XVII.  Withholding Taxes


The Company or Participating Subsidiary may take such steps as it may deem
necessary or appropriate for the withholding of any taxes which the Company or
the Participating Subsidiary is required by any law or regulation or any
governmental authority, whether federal, state or local, domestic or foreign, to
withhold in connection with any Stock Option, Stock Appreciation Right or
Supplemental Bonus, including, but not limited to, the withholding of all or any
portion of any payment or the withholding of issuance of shares of Common Stock
to be issued upon the exercise of any Stock Option or Stock Appreciation Right
or upon payment of any Supplemental Bonus, until the Participant reimburses the
Company or Participating Subsidiary for the amount the Company or Participating
Subsidiary is required to withhold with respect to such taxes, or canceling any
portion of such payment or issuance in an amount sufficient to reimburse itself
for the amount it is required to so withhold.
 
XVIII.  Brokerage Arrangements


The Administrator, in its discretion, may enter into arrangements with one or
more banks, brokers or other financial institutions to facilitate the
disposition of shares acquired upon exercise of Stock Options.
 
XIX.  Nonexclusivity of the Plan


Neither the adoption of the Plan by the Board nor the submission of the Plan to
stockholders of the Company for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to employees generally, or to any class or group of employees,
which the Company or any Participating Subsidiary now has lawfully put into
effect, including, without limitation, any retirement, pension, savings and
stock purchase plan, insurance, death and disability benefits and executive
short-term incentive plans.
 
 
 

--------------------------------------------------------------------------------

 
XX.  Prohibition on Repricing


Except as provided in Section 6.2, the Administrator shall not, without the
approval of the stockholders of the Company (i) reduce the exercise price, or
cancel and reissue options so as to in effect reduce the exercise price or (ii)
change the manner of determining the exercise price so that the exercise price
is less than the Fair Market Value per share of common stock.
 
XXI.  Effective Date


This Plan was adopted by the Board of Directors and became effective on March
21, 2013 and was approved by the Company's stockholders on April 1, 2013.  No
Stock Options shall be granted after March 31, 2023.  Stock Options outstanding
after March 31, 2023 shall continue to be governed by the provisions of the
Plan.
 
 